DETAILED ACTION

Response to Amendment
	Claims 1-14 are currently pending.  Claims 3, 4, and 6-10 are withdrawn from further consideration as being drawn to a non-elected invention.  The amended claim 1 does not overcome the previously stated 103 rejection.  Therefore, upon further consideration, claims 1, 2, 5, and 11-14 are rejected under the following 112 and 103 rejections.  

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites the same subject matter as recited in amended claim 1 and therefore does not further limit claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the plurality of wet anode layers" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 9692056) in view of Nagayama et al (US 2005/0048371), and further in view of Asako et al (US 2014/0011083).
Regarding claims 1, 2, 5, and 11-14, Liu et al discloses a process for producing a lithium battery comprising: 
preparing a plurality of current collector layers “406” (electrically conductive porous layer), and a plurality of positive electrode active material layers “404” (wet cathode layers) of a positive electrode active material (cathode active material); wherein the current collector layer may be an open structure substrate such as a mesh or foam containing interconnected conductive pathways and have a void volume (volume of pores) of between about 75% and 95%; wherein examples of the positive electrode active material (cathode active material) include lithium cobalt oxide and lithium iron phosphate (inorganic material / metal oxide); 
preparing an negative electrode “1104” (anode electrode) having an anode current collector “1104b” that has two opposed primary surfaces wherein at least one of the two primary surfaces is deposited with a layer of anode active material “1104a”; wherein the anode active material layer may also contain other components such as conductive additive (col. 5, line 66 to col. 6, line 1);
placing a separator “1106a” (porous separator layer) in contact with the anode electrode “1104”;
stacking and consolidating a desired number of previously formed positive electrode active material layers “1102a” and current collector layers “1102b” in an alternating manner to form a positive electrode “1102” (cathode electrode) in contact with the separator; 
assembling and sealing the negative electrode, separator, the positive electrode in a case “1202” (housing) to produce the lithium battery (col. 6, lines 24-48, col. 10, lines 23-35, col. 12, lines 54-56, col. 14, lines 1-55, Figs. 4 and 11B and U.S. Patent Publication No. 2011/0111296 incorporated by reference in its entirety, specifically para. [0060]).     
However, Liu et al does not expressly teach a cathode electrode having a thickness no less than 100 µm (claim 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liu electrode structures to include a thickness  of no less than 100 µm because changes in size/proportion was held to have been obvious (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).  In addition, there is no evidence of criticality of the claimed thicknesses of the cathode electrode. 
wet cathode layers of a cathode active material and optional conductive additive mixed with a liquid electrolyte; or an anode electrode that is deposited with lithium metal or lithium alloy; wherein the plurality of wet anode layers contains an anode active material and a conductive additive mixed with a first liquid electrolyte (claim 1); wherein the inorganic material is selected from TiS2, TaS2, MoS2, NbSe3, MnO2, an iron oxide, a vanadium oxide, or a combination thereof (claim 5); wherein the cathode active contains a lithium intercalation compound or lithium-absorbing compound selected from a metal carbide, metal nitride, metal boride, metal dichalcogenide, or a combination thereof (claim 11); wherein the cathode active material contains a lithium intercalation compound or lithium-absorbing compound selected from an oxide, dichalcogenide, trichalcogenide, sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel in a nanowire, nanodisc, nanoribbon, or nanoplatelet form (claim 12); wherein the cathode active material contains a lithium intercalation compound or lithium-absorbing compound selected from an inorganic material selected from: (a) bismuth selenide or bismuth telluride, (b) transition metal dichalcogenide or trichalcogenide, (c) sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, cobalt, manganese, iron, nickel, or a transition metal; (d) boron nitride, or (e) a combination thereof; wherein the discs, platelets, or sheets have a thickness less than 100 nm (claim 13); wherein the cathode active material contains a lithium intercalation compound or lithium-absorbing compound contains a lithium intercalation compound selected from: (i) bismuth selenide or bismuth telluride, (ii) transition metal 
Nagayama et al discloses a method of producing an electrode by forming an electrode slurry (wet anode layers / wet cathode layers) comprising electrode active material, a conductive material, and electrolyte (liquid electrolyte / first liquid electrolyte) (para. [0109]); examples of positive electrode active material including transition metal oxides such as V2O5 (vanadium oxide), MnO2, TiS2 (titanium selenide / metal dichalcogenide), MoS2 (molybdenum selenide / metal dichalcogenide ([0045]), wherein the thickness of the positive electrode layer (cathode active material) is 0.1 µm (100 nm) ([0042]); and examples of negative electrode active material including lithium alloy or lithium metal ([0071]),[0128]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liu method of producing a lithium battery to include a plurality of wet cathode layers of a cathode active material mixed with a liquid electrolyte, a cathode active material sheet that has a thickness of 100 nm, and a plurality of wet anode layers containing an anode active material and a conductive additive mixed with a first liquid electrolyte in order to fill a non-aqueous electrolyte in a void between the active materials in the electrode layer, thereby providing smooth ion transmission in the electrode layer and increasing the output of the whole battery ([0048]), and to prevent the clogging of pores of a porous collector ([0042]).  In addition, the invention as a whole would have been obvious to one of ordinary skill in the art at 2O5 (vanadium oxide), MnO2, TiS2 (titanium selenide / metal dichalcogenide), MoS2 (molybdenum selenide / metal dichalcogenide) are suitable materials for use as a cathode active material and lithium metal and lithium alloy are suitable materials for use as an anode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use V2O5, MnO2, TiS2, or MoS2 as a cathode active material and lithium metal or lithium alloy as an anode active material.
However, Liu et al as modified by Nagayama et al does not expressly teach a cathode active material that has a material mass loading no less than 15 mg/cm2 for an organic or polymer material or no less than 30 mg/cm2 for an inorganic and non-polymer material in the cathode electrode (claim 1).  
Asako et al discloses a mass per unit area (material mass loading) of the positive electrode active material that is preferably 14 mg/cm2 to 40 mg/cm2 in the positive electrode (cathode electrode) (para. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liu/Nagayama method of producing a lithium battery to include a mass per unit area (material mass loading) of the positive electrode active material that is 40 mg/cm2 in the positive electrode (cathode electrode) in order to provide sufficiently high mass per unit area of each electrode to minimize the number of electrodes in the battery, thereby reducing the cost of manufacturing of the battery ([0039]).    
Ex parte Rubin 128 USPQ 128 USPQ 159 (PO BdPatApp 1959).  There is no evidence of criticality of the order of assembling the layers of the lithium battery.
Regarding claims 12-14, Liu et al also discloses that active materials may be formed into various nanostructures such as nanowires (nano-coating / nanosheet) (col. 5, lines 4-11). 

Response to Arguments
Applicant's arguments filed 10/22/21 have been fully considered but they are not persuasive. 
The Applicant argues that none of the three references teach the new limitation “wherein the plurality of wet anode layers contains an anode active material and a conductive additive mixed with a first liquid electrolyte and a cathode active material comprising a lithium intercalation compound or lithium-absorbing compound selected from an inorganic material, an organic or polymeric material, a metal oxide/phosphate/sulfide, or a combination thereof.”
In response, the Office first points out that Liu also discloses an (anode) active material layer that contains an (anode) active material and a conductive additive.  .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729